Name: Commission Regulation (EEC) No 1762/89 of 20 June 1989 on statistical information relating to the payment of export refunds on certain agricultural products exported in the form of goods covered by Council Regulation (EEC) No 3035/80
 Type: Regulation
 Subject Matter: trade policy;  agricultural policy;  accounting;  agricultural activity
 Date Published: nan

 21 . 6 . 89 Official Journal of the European Communities No L 172/23 COMMISSION REGULATION (EEC) No 1762/89 of 20 June 1989 on statistical information relating to the payment of export refunds on certain agricultural products exported in the form of goods covered by Council Regulation (EEC) No 3035/80 Whereas Article 28 of Regulation (EEC) No 804/68 provides that the Member States and the Commission are to communicate to each other the information necessary for the implementation of that Regulation and that rules for the communication and distribution of such information are to be adopted in accordance with the procedure laid down in Article 30 of the Regulation ; whereas identical measures are laid down in the corre ­ sponding provisions of the other Regulations on the common organization of markets referred to in the citations of this Regulation ; Whereas it is essential for the Commission, in order to be able to monitor satisfactorily measures adopted concerning export refunds granted on agricultural products exported in the form of goods not covered by Annex II to the Treaty, to have at its disposal certain statistical information ; whereas such information should therefore be transmitted to it by the competent authorities of the Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 804/68 of the Council of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organizazion of the market in cereals (3), as last amended by Regulation (EEC) No 1213/89 (4), Having regard to Regulation (EEC) No 2771 /75 of the Council of 29 October 1975 on the common organizazion of the market in eggs (*), as last amended by Regulation (EEC) No 1235/89 (*), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice f), as last amended by Regulation (EEC) No 1219/89 (8), Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector (9), as last amended by Regulation (EEC) No 1069/89 (10), Whereas Article 17 ( 1 ) of Regulation (EEC) No 804/68 and the corresponding provisions of the other Regulations on the common organization of markets referred to in the citations of this Regulation provide for the granting of export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty ; Whereas Council Regulation (EEC) No 3035/80 ("), as last amended by Regulation (EEC) No 3209/88 (12), lays down, for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, general rules for the granting of export refunds and the criteria for fixing their amount ; HAS ADOPTED THIS REGULATION : Article 1 The competent authorities of the Member States shall, at the latest by the end of month, after each quarter of the calendar year, communicate the necessary statistical information to the Commission at the following address : Commission of the European Communities, Division III/B/2, 200 rue de la Loi, B-1049 Brussels. (') OJ No L 148, 28 . 6 . 1968, p. 13 . V) OJ No L 84, 29. 3 . 1989, p. 1 . Article 2 1 . For the purposes of this Regulation 'groups of products' shall mean the groups listed in column (1 ) of the Annex. For the purposes of paragraph 2, 'refunds granted' shall mean refunds which have been granted in the manner referred to in Chapter 2 or 3 of Title 2 or in Article 47 of Commission Regulation (EEC) No 3665/87 (l3). (3) OJ No L 281 , 1 . 11 . 1975, p . 1 . O OJ No L 128, 11 . 5. 1989, p . 1 . O OJ No L 282, 1 . 11 . 1975, p . 49 . I6) OJ No L 128, 11 . 5. 1989, p . 29. O OJ No L 166, 25. 6. 1976, p . 1 . O OJ No L 128, 11 . 5 . 1989, p . 9 . O OJ No L 177, 1 . 7. 1981 , p. 4. (10) OJ No L 114, 27. 4. 1989, p. 1 . ('  ) OJ No L 323, 29 . 11 . 1980, p . 27. M OJ No L 286, 20 . 10 . 1988, p. 6. (13) OJ No L 351 , 14. 12. 1987, p. 1 . No L 172/24 Official Journal of the European Communities 21 . 6 . 89 2. The necessary statistical information referred to in Article 1 shall comprise :  the amount of the refunds granted the previous quarter on exports of goods covered by Regulation (EEC) No 3035/80, and the volume of such exports in tonnes or other units of measure, indicating the unit, broken down by group of products,  within each of the groups of products referred to in the first indent, the amount of the refunds granted the previous quarter for each of the basic agricultural products referred to in Annex A to Regulation (EEC) No 3035/80, and the quantities thereof on which that amount was granted. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Is shall apply to refunds granted from 1 January 1990 onwards . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1989 . For the Commission Martin BANGEMANN Vice-President 21 . 6 . 89 Official Journal of the European Communities No L 172/25 ANNEX Group of products No Relevant HS/CN Headings (1 ) (2) 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 1905 90 2001 90 40 200410 91 2005 20 10 200811 10 2008 91 2008 9991 2101 2102 2103 2104 2105 2106 10 2106 90 10 2106 90 91 to 99 2202 10 2202 90 10 2202 90 91 to 99 2203 2205 2208 20 2208 30 91 and 99 (') 2208 50 2208 90 31 to 79 2520 20 2839 90 ex 29 ex 30 ex 35 ex 38 ex 39 ex 48 3307 49 3307 90 ex 34 Group of products No Relevant HS/CN Headings ( 1 ) (2) 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 0403 10 51 to 99 071040 0711 90 30 2001 90 30 2004 90 10 2005 80 2008 99 85 1302 31 130232 1302 39 1517 10 10 1517 90 10 1518 00 10 1520 90 00 1702 50 00 1702 90 10 1704 10 1704 90 30 1704 90 51 to 99 1806 1901 10 1901 20 1901 90 11 1901 90 19 1901 90 90 1902 11 1902 19 1902 20 1902 30 1902 40 1903 1904 1905 10 1905 20 1905 30 1905 40 (') Whiskies, other than those referred to in Council Regulation (EEC) No 1188/81,